Citation Nr: 0102439	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-10 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 2, 
1998, for the assignment of a 100 percent disability rating 
for service-connected asbestosis with secondary pulmonary 
fibrosis and chronic obstructive pulmonary disease (COPD).


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


REMAND

The veteran served on active duty from May 1952 to April 
1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, that awarded a 100 percent 
disability rating for service-connected asbestosis with 
secondary pulmonary fibrosis and COPD, effective from 
February 2, 1998. 

Additional development is necessary in this case before a 
decision on the veteran's claim can be made.  The general 
rule for an award of increased compensation, as for 
allowances of other claims, is set out in 38 U.S.C.A. § 
5110(a) which provides that, unless otherwise specified, the 
effective date for a claim for an increase "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991) (emphasis added); see also 
38 C.F.R. § 3.400(o)(1) (2000).  An exception to the general 
rule is specified in 38 U.S.C.A. § 5110(b)(2) which provides:

The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.

38 U.S.C.A. § 5110(b)(2) (West 1991) (emphasis added); see 
also 38 C.F.R. § 3.400(o)(2) (2000).  Accordingly, the United 
States Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) (Court) has held that 
"evidence in a claimant's file which demonstrates that an 
increase in disability was 'ascertainable' up to one year 
prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992); see also Scott v. 
Brown, 7 Vet. App. 184, 188 (1994).

Here, potentially relevant medical records have not been 
obtained by the RO.  For example, in support of his claim the 
veteran provided a written statement from Thomas J. Petz, 
M.D. dated January 14, 1998, indicating that he examined the 
veteran on January 12, 1998.  This examination report is not 
of record.  The veteran also reported that he was awarded 
Social Security Administration (SSA) benefits on the basis of 
his pulmonary disability and that he has been hospitalized 
several times per year for treatment of this condition  
Therefore, the RO should make arrangements to obtain these 
records on remand.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A(b) and (c)); 
see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).
 
Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide a 
list of those who treated him for his 
service-connected pulmonary disability 
from August 1996 to February 1998, and 
obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file.

The Board is particularly interested in 
copies of any VA or private 
hospitalization reports and the veteran's 
complete treatment records from Thomas J. 
Petz, M.D., including the report of 
examination conducted on January 12, 1998.  
If any request for private treatment 
records is unsuccessful, notify the 
veteran so he may have an opportunity to 
obtain and present the records himself.

2.  Make the necessary arrangements to 
obtain a copy of any SSA decision granting 
disability benefits to the veteran.  
Obtain all the records from the SSA that 
were used in considering the veteran's 
claim for disability benefits, including 
any reports of subsequent examinations or 
treatment.  If these records are 
duplicates of those already on file, that 
fact should be annotated in the claims 
folder.  Any other records should be 
associated with the claims folder.

3.  Review the claims folder and ensure 
that the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) is completed.

4.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and any additional information 
obtained as a result of this remand.  If 
the decision with respect to the claim 
remains adverse to the veteran, he and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and be given a reasonable period of 
time within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

